DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/5/2022 have been fully considered but they are not persuasive.
Applicant argues: 
Karthikeyan simply discloses that a demand profile may consider previous requests and that the demand profile may be determined at the source or an intermediate network component. It fails to disclose the timing of when the information that is used to determine the demand profile is gathered, and more specifically, fails to disclose that the information is dynamically gathered.

Examiner respectfully disagrees.  The limitation cites  “wherein said central device performs a dynamical gathering of said at least one piece of information, through a communication between said central device and said user terminal.”  The closest description to this feature is Para 0068 of the applicant’s PGPUB, wherein it cites:
In step 41, for each user terminal T.sub.A, T.sub.B and T.sub.C, the set-top-box 30 performs a dynamical gathering of information, through the uplink transmissions 33.sub.A, 33.sub.B and 33.sub.C (i.e. through communications between the set-top-box 30 and the user terminals T.sub.A, T.sub.B and T.sub.C). For example, while moving and if there are losses, the loss duration is measured and transmitted by the user terminal to the set-top-box. The same measurement can be applied in case of interferences.
Interpreting broadly, this feature is simply about the communication of a profile between a central device and user terminal, wherein the profile comprises information.  The applicant’s cited specs above does not clarify the dynamic part of how it gathers information, it only describes that the information would be gathered as the device moves.  The types of information listed in the featured claim include: a minimal duration of signal losses for the user terminal, a maximal duration of signal losses for the user terminal, a power level of a battery comprised in the user terminal, a type of a battery comprised in the user terminal, an application executed by the user terminal, and using habits relating to a use of the user terminal by at least one user.  One of ordinary skill in the art would not interpret that the moving of the device would affect the power level, the type of battery, an application executed by the terminal or the user habits and as discussed in the rejection below, Bennett teaches the available power of the device to be included in the obtained profile. 
Regardless, Examiner Paragraphs 0009 and 0015 of Karthikeyan teaches the demand profile as communicated between central device and user terminal.  Wherein, the demand profile takes into account the rate and/or quantity of previous requests for the content, for example the number of requests for the content in the past half hour or the rate of requests over the past hour and the way the rate has changed over the past hour.  Examiner interprets this determination based on monitoring the requests over the past hour and the how the rate changes would teach a dynamic method of gathering information for the demand profile since the requests and the rates are expected to always be changing.  Therefore, Examiner maintains that Karthikeyan’s feature of a demand profile based on the rate and quantity of requests communicated between source and destination teaches applicant’s feature of a central device performing dynamic gathering of information through a communication between central device and said user terminal. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., timing of when the information that is used to determine the demand profile is gathered) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 8-11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sridhar et al. ("Sridhar" US 20110085551), and further in view of Bennett ("Bennett" US 20130083843), and Karthikeyan et al. ("Karthikeyan" US 20160057249).

Regarding claim 1, Sridhar teaches Method for managing staggercast transmissions in a communication network comprising 
a central device [i.e. source 101] and a user terminal [i.e. receiver 151], the method comprising: 
the central device adjusting at least one staggercast parameter; [Sridhar – Para 0028, 0030, 0021: teaches impart a high priority to primary stream packets, so as to ensure their transmission when the available bandwidth is limited.  When there is sufficient available bandwidth, however, the MUX 120 can choose to forward the primary as well as the secondary stream packets, even if the stagger transmitter 110 has set the TOS information of the secondary stream packets to a low priority level.]
wherein performing the staggercast transmission includes transmitting at least one main stream and at least one stagger stream, the at least one main stream being delayed with respect to the at least one stagger stream, the at least one stagger stream carrying a signal redundant with, and distinct from, at least part of a signal carried by the at least one main stream, and the at least one stagger stream adapted for use in case of error detection in the signal carried by the at least one main stream; [Sridhar – Para 0016, 0019, Fig. 1: teaches managing staggercast transmissions in a network 150 comprising a source 101, stagger transmitter 110, and a receiver 151. Para 0017, Fig. 1: teaches the primary stream and a secondary stream or staggered stream. Para 0018: teaches the primary stream may be delayed with respect to the staggered stream. Para 0017: teaches the secondary stream is a redundant copy of the primary stream, while the headers of the secondary stream packets can be different from the headers of the corresponding primary stream packets.  Para 0007, 0038: teaches staggered stream packets provide error protection for the primary stream packets]

Sridhar teaches managing staggercast transmissions in a communication network comprising the central device and a user terminal, but does not explicitly teach a plurality of user terminals, 
the central device obtaining a profile comprising at least one piece of information relating to a user terminal of the plurality of user terminals; 
the central device adjusting at least one staggercast parameter based on the profile; and
the central device performing a staggercast transmission using the adjusted staggercast parameter, 
wherein the at least one piece of information includes at least one of: 
a minimal duration of signal losses for the user terminal; 
a maximal duration of signal losses for the user terminal; 
a power level of a battery comprised in the user terminal; 
a type of a battery comprised in the user terminal; 
an application executed by the user terminal; and 
using habits relating to a use of the user terminal by at least one user,
wherein said central device performs a dynamical gathering of said at least one piece of information, through a communication between said central device and said user terminal.

However, Bennett teaches a plurality of user terminals, [Bennett – Para 0029: teaches a media system that includes one or more devices 503 that simultaneously receive and process multiple media streams through one or more delivery pathways]
the central device [i.e. encoder] obtaining a profile [i.e. pathway profile] comprising at least one piece of information [i.e. coding configurations] relating to a user terminal of the plurality of user terminals; [Bennett – Para 0104, 0107: teaches determining initial operating conditions of the device based upon a pathway profile, wherein each pathway profile may include one or more predefined coding configuration(s). Further, pathway adaption module may initialize pipeline pathways to implement an encoder, decoder, and/or transcoder based upon a pathway profile.  Examiner notes: encoder is interpreted to obtain pathway profile in order to implement pipeline pathways] 
the central device adjusting at least one staggercast parameter based on the profile; and
the central device performing a transmission using the adjusted staggercast parameter, [Bennett – Para 0104, 0107, Fig. 2: teaches a pathway adaption module which can detect a trigger event indicating a change in operating conditions, wherein the pathway adaption module may reconfigure pipeline elements 106 and/or software modules 112 or one or more pipelines based upon another coding configuration of the pathway profile] Application No.: 16/345,708
wherein the at least one piece of information includes at least one of: 
a power level of a battery comprised in the user terminal; [Bennett – Para 0107, 0019: teaches Each pathway profile may include one or more predefined coding configuration(s) that are based upon, e.g., the coding standard, the coding process, the operating condition of the device, and/or available pipeline elements and processing resources of the device.  Para 0114: teaches the change in the operating condition may include a change in available power of the device and/or a change in transmission rate of the media stream.
Sridhar and Bennett are analogous in the art because they are from the same field of media stream processing [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sridhar in view of Bennett to adjusted transmission for the reasons of improving quality of the streams by using the profile to optimize the stream configurations.

Sridhar and Bennett do not explicitly teach wherein said central device performs a dynamical gathering of said at least one piece of information, through a communication between said central device and said user terminal.

However, Karthikeyan teaches wherein said central device performs a dynamical gathering of said at least one piece of information, through a communication between said central device and said user terminal. [Karthikeyan – Para 0009, 0015: teaches source determining a demand profile through an intermediate device between the source and the destination]
Sridhar, Bennett, and Karthikeyan are analogous in the art because they are from the same field of distributing content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sridhar and Bennett’s profile information in view of Karthikeyan to reception of profile information for the reasons of improving efficiency by determining custom stagger streams at the server due to parameters from the actual devices.

Regarding claim 2, Sridhar, Bennett, and Karthikeyan teaches Method according to claim 1, wherein said signal carried by said at least one stagger stream is encoded with a lower resolution than said signal carried by said at least one main stream.  [Sridhar – Para 0020: teaches secondary stream may be encoded to the profile of a mobile device for low resolution]

Regarding claim 3, Sridhar, Bennett, and Karthikeyan teaches Method according to claim 1, wherein said at least one piece of information belongs to a group comprising: 
pieces of information relating to at least one specificity of said user terminal; and 
pieces of information relating to at least one use of said user terminal.  [Sridhar – Para 0020: teaches profiles describe resolution, frame rate, and bitrate streams for viewing depending on the mobile device]

Regarding claim 5, Sridhar, Bennett, and Karthikeyan teaches Method according to claim, wherein said at least one staggercast parameter belongs to a group comprising: 
a stagger delay, between a transmission of said at least one stagger stream and a transmission of said at least one delayed main stream; and 
a stagger stream resolution. [Sridhar – Para 0020: teaches profiles for configurations for resolution/frame rate/bitrate streams]

Regarding claim 8, Sridhar, Bennett, and Karthikeyan teaches Computer program product characterized in that it comprises program code instructions for implementing the method according to claim 1, when said program is executed on a computer or a processor.  [Bennett – Para 0014: teaches The processor architecture may be configured in hardware and/or software executed by processing hardware (e.g., a processing unit)]

Regarding claim 9, Sridhar, Bennett, and Karthikeyan teaches Non-transitory computer-readable carrier medium storing a computer program product according to claim 8.  [Bennett – Para 0138: teaches a non-transitory computer readable medium for use with an instruction execution system]

Regarding Apparatus claim 10, Apparatus claim(s) 10 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 1. Therefore, claim(s) 10 is/are subject to rejections under the same rationale as applied hereinabove for claim 1.

Regarding claim 11, Sridhar, Bennett, and Karthikeyan teaches Central device according to claim 10, wherein the central device comprises a staggercast transmitter. [Sridhar – Para 0016, 0017: teaches a source, such as a video encoder, provides an original stream of packets to the stagger transmitter.  Examiner notes it is well known in the art for the encoder to also include of a transmitter]

Regarding Apparatus claim 13, Apparatus claim(s) 13 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 2. Therefore, claim(s) 13 is/are subject to rejections under the same rationale as applied hereinabove for claim 2.

Regarding claim 14, Sridhar, Bennett, and Karthikeyan teaches Central device according to claim 10, wherein said central device is configured for executing a method for managing staggercast transmissions according to claim 1. [Sridhar – Para 0016, 0019, Fig. 1: teaches managing staggercast transmissions in a network 150 comprising a stagger transmitter 110 and a receiver 151]

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sridhar and Bennett as applied to claim 1 above, and further in view of Chen et al. ("Chen" US 20160359675).

Regarding claim 4, Sridhar, Bennett, and Karthikeyan teaches Method according to claim 1, wherein said central device belongs to a group comprising a set-top-box, a gateway and a server. [Sridhar – Fig. 1: suggests a source 101, receiver 151] [Bennett – Para 0032: teaches media sources may include an on demand media server 509, broadcast media server 512]
Sridhar, Bennett, and Karthikeyan does not explicitly teach a group comprising a server.

However, Chen teaches a group comprising a gateway. [Chen – Para 0024, Fig. 1: teaches the network includes stbs 120, 122, 124, connected to the television services by way of gateways 114, 116, 118]
Sridhar, Bennett, and Karthikeyan, and Chen are analogous in the art because they are from the same field of content distribution [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sridhar, Bennett, and Karthikeyan’s central device in view of Chen to gateways for the reasons of improving efficiency by allowing using the gateway to organize and connect to any number or type of node in the network.

Regarding Apparatus claim 12, claim(s) Apparatus claim 12 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 4. Therefore, claim(s) 12 is/are subject to rejections under the same rationale as applied hereinabove for claim 4

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426